TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00604-CV


Javier Pena Serrano, Appellant

v.

Katherine Walters, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. FM300272, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Because appellant Javier Pena Serrano failed timely to file his notice of appeal, we
will dismiss his appeal for want of jurisdiction on our own motion.  See Tex. R. App. P. 42.3(a). 
	According to the clerk's record, the trial court signed a judgment in this cause on July
2, 2003.  Because the case involved termination of parental rights, a notice of appeal was due to be
filed within twenty days after the judgment was signed, or on or before July 22, 2003.  See Tex. Fam.
Code Ann. § 109.002(a) (West 2002); Tex. R. App. P. 26.1(b).  Serrano did not file his notice of
appeal until September 29, 2003.  
	By letter dated October 21, 2003, the Clerk of this Court informed the parties that
unless Serrano provided the Court with proof of timely filing of his notice of appeal by October 31,
his appeal would be dismissed for want of jurisdiction.  Serrano has provided no such proof.  Thus,
because Serrano did not file his notice of appeal until more than twenty days after the trial court
signed its judgment, his notice of appeal was untimely.  The time period for filing a perfecting
instrument is jurisdictional.  Velasquez v. Harrison, 934 S.W.2d 767, 770 (Tex. App.--Houston [1st
Dist.] 1996, no writ).  When an appellant fails to file timely a perfecting instrument or properly seek
an extension of time to file a perfecting instrument, the appellate court must dismiss the cause for
lack of jurisdiction.  Id. 
	Because Serrano's notice of appeal was not timely filed, this Court is without
jurisdiction over the appeal.  Accordingly, we dismiss this appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a). 


					__________________________________________
					Mack Kidd, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 20, 2003